Citation Nr: 1812234	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES
Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from February 1990 to February 1994.  This period of service is characterized as under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appellant's claims file was subsequently transferred to Indianapolis, Indiana

The Board notes that the RO has characterized the issue as whether the denial of benefits based upon an unfavorable character of discharge was proper.  In an April 2010 decision, the RO determined that new and material evidence was required and in an October 2011 statement of the case adjudicated the issue on a de novo basis.   However, the appellant was previously notified in March 2000 of a February 2000 administrative determination in which the RO found that the appellant's service discharge was under dishonorable conditions, and he was not entitled to receive VA benefits based upon this period of service.  The appellant did not perfect his appeal or new and material evidence was not received within one year of the notice of decision.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the appellant's complete service personnel records were not on file at the time of the prior claim.  Pursuant to 38 C.F.R. § 3.156 (c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As detailed below, relevant service medical records were associated with the record, in January and September 2011, after the February 2000 adjudication.  Therefore, the Board will consider the claim on a de novo basis.

On his December 2011 substantive appeal (VA Form 9), the appellant requested a hearing at a local VA office (Travel Board).  In May 2013, he testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  In a statement submitted at the time of his DRO hearing, the appellant reported that he was satisfied with his DRO hearing and wished to cancel any request for a Board hearing.  Thus, the Appellant's December 2011 hearing request is deemed withdrawn. 38 C.F.R. § 20.702 (e).


FINDINGS OF FACT

1. The appellant was obligated to serve for eight years at the time of his entry into service in February 1990.

2. The appellant was discharged, after serving less than four years, in February 1994, under other than honorable conditions due to misconduct.

3. Actions that led to the appellant's under other than honorable conditions discharge from service, including driving under the influence of alcohol, wrongful use of marijuana, and wrongful sexual intercourse with a married woman other than his wife constitute willful and persistent misconduct.

4. The appellant was not insane during his service. 


CONCLUSION OF LAW

The character of the appellant's discharge for the period of active military service from February 1990 to February 1994 is a bar to VA benefits.  38 U.S.C. §§ 101 (2), 5103, 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.12, 3.159, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C. § 5107 (b), is not applicable to that determination of status.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a).

Except as provided in 38 C.F.R. § 3.13 (c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1 (n).

A discharge or release from service under conditions specified in 38 C.F.R. § 3.12 is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge.  38 U.S.C. § 5303 (b); 38 C.F.R. § 3.12 (b).  Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when the conditions defined under 38 C.F.R. § 3.13 (c) have been met.

The appellant's DD form 214 and service personnel records reflect that he enlisted for an 8 year period on February 26, 1990 and received an other than honorable discharge on February 11, 1994.  The service personnel records listed the following offenses and punishments: (1) on June 2, 1993, the appellant wrongfully had sexual intercourse with a married woman who was not his wife; (2) on August 19, 1993, the appellant operated a motor vehicle under the influence of alcohol with a BAC of .06%, which was a violation of Article 111; and (3) on November 16, 1993 wrongfully used a controlled substance and THC was detected by NAVDRUGL San Diego, CA, which was a violation of Article 112a.  For these three offenses he was reduced to PFC/E2, forfeiture of pay of $450 per month for two months, 45 days restriction, and 45 days extra duty to run concurrently without suspension from duty.  Also, on January 20, 1994, the appellant was disrespectful to his lst Sergeant.  He was reduced to Private E-1 for feature of $407 per month for two months and 60 days restriction.  

In a February 1994 Memorandum regarding separation proceedings, a Staff Judge Advocate reported the basis for the appellant's separation as misconduct due to drug abuse.  The record also reported the appellant's non-judiciary punishments (NJP) regarding driving under the influence of alcohol, wrongful use of marijuana, and wrongful sexual intercourse with a married woman other than his wife.  

In a subsequent second endorsement dated in February 1994, the Commanding General of the 1st Marine Division reviewed the records and determined that the appellant shall be separated by reason of misconduct due to drug abuse and that the characterization of service shall be under other than honorable conditions.  He was to be assigned a reenlistment code of RE-4B and a separation code of HKK1.  

The DD form 214 described the reason for separation as misconduct-drug abuse.  An Administrative Discharge Board was waived.

The service personnel records also reveal that the appellant's military occupational specialty was motor vehicle operator.  He participated in Operation Desert Shield in Saudi Arabia from November 1990 to January 1991 as well as Operation Desert Storm from January 1991 to April 1991.  His DD form 214 reflected an award of a Good Conduct Medal and a Combat Action Ribbon.  

The appellant reported that he never got in trouble for nearly four years and that the reason for his positive drug test was that his urine sample was not labeled properly and when he was informed that he failed the drug test, he was never given a chance to prove his innocence.  

The regulations at 38 C.F.R. § 3.13 (b) state, except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13 (b). 

The regulations at 38 C.F.R. § 3.13 (c) provides as follows:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when: (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 

Although 38 C.F.R. § 3.13 (a), (b) provide that a discharge for immediate reenlistment prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service, 38 C.F.R. § 3.13 (c) also provides that while no unconditional discharge may have been issued, a person will be considered to have been unconditionally discharged when he did in fact serve continuously for the period of time necessary to actually complete any initial enlistment, and the reason he was not then discharged was that he had already undertaken an additional or intervening enlistment, and there is no evidence showing that he was eligible for the receipt of a discharge under dishonorable conditions at the time that he became eligible for an unconditional discharge. 

What this means is that, although the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.  In such cases, VA benefits may be granted based on the period of initial obligation.

The Board finds that the provisions 38 C.F.R. § 3.13 (c) are not applicable in this case.  Personnel records show that in February 1990, the appellant enlisted in the Marine Corps Reserves for a period of eight years with four years in the Regular Component of the United States Marine Corps.  In an administrative remark dated December 1, 1993, the appellant certified that he was not recommended for reenlistment because of his involvement with drug use and he understood that his Commanding Officer was giving him a RE Code of (RE-4B), which meant that he was ineligible to reenlist.  See also February 1994 second endorsement from the Commanding General of the 1st Marine Division.  In February 1994, three years, 11 months, and 16 days into his service, he was discharged under other than honorable conditions due to misconduct, described as drug abuse.  He did not fulfil his initial enlistment obligation.  His discharge in February 1994 was due to willful and persistent misconduct and is considered to have been under dishonorable conditions.  

After consideration of all the evidence, including the appellant's assertions, the weight of the evidence demonstrates that his discharge in February 1994 under other than honorable conditions was due to willful and persistent misconduct that was not based upon minor offenses.  38 C.F.R. § 3.12 (d)(4).

As noted above, the evidence of record indicated multiple offenses for which the appellant received reductions in grade twice as well as fines and restrictions.  On June 2, 1993, he had intercourse with a married woman who was not his wife; on August 19, 1993, he operated a motor vehicle while under the influence of alcohol on November 16, 1993, he wrongfully used a controlled substance; and on January 20, 1994, he was disrespectful to his 1st Sergeant.  He was recommended for separation based on these offenses, and separation was shown by reason of misconduct-drug use.

These offenses, committed within a seven month period, constitute persistent and willful misconduct.  Moreover, the August 1993 offense of operating a motor vehicle while under the influence of alcohol and the November 1993 offense of wrongfully using a controlled substance, when considered together, cannot reasonably be described as falling within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12 (d)(4).

In that regard, the discharge was not due to a single offense, and such offenses are a type that would interfere with the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995), (holding that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense.").  The Board has considered the appellant's statements claiming that he started to use drugs to self-medicate after his time in combat overseas.   See March 2010 notice of disagreement.  In a September 2011 statement, the appellant described coming home a different person and experiencing mood changes and substance abuse.  He expressed remorse for his actions and felt honored to have served his country.  In September 2011 statements from the appellant's spouse, brother, uncle, and mother-in-law, they reported that the appellant returned home from service a changed person.  At the DRO hearing in May 2013, the appellant indicated that he had a lot of problems after coming back from the Middle East (participation in Operation Desert Shield and Desert Storm).  He reported feeling as if he was in a "Twilight Zone", that he was not the same person, and that his whole demeanor had changed and because of this, he felt that he was not responsible for his actions. 

To the extent that the appellant may be alleging that he was insane at the time that he committed the offenses in 1993, the Board notes that a diagnosis of "insanity" is a medical determination.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Attempts were made to afford the appellant with a medical examination and an opinion; however, VA repeatedly tried to contact the appellant by phone or through correspondence to no avail.  The duty to assist is not a one-way street, and it is ultimately the responsibility of the Veteran to notify VA of any changes of address at that time. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991

In a November 2017 rating decision, the RO determined that the appellant was not insane during his military service.  The evidence showed that the appellant  and others contend he had altered behavior at the time of his actions, which led to discharge, however, the evidence does not show that the appellant was insane at the time of his actions that le which led to discharge

For these reasons, the character of service for the period of service from February 1990 to February 1994 is under dishonorable conditions for VA purposes, and the character of the discharge for this second period of service is a bar to receipt of VA benefits.  38 U.S.C. § 5303; 38 C.F.R. § 3.12, 3.13, 3.354.









ORDER

The character of the appellant's discharge from service from February 1990 to February 1994 is a bar to benefits administered by VA.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


